Gayle E. Mills
PO Box 36317
Tucson, AZ 85740
(520) 792-1115
         Chapter 7 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                                     DISTRICT OF ARIZONA
                                                       TUCSON DIVISION

                  In re: REED, TRISHA                                                               § Case No. 4:18-bk-02601-BMW
                                                                                                    §
                                                                                                    §
             Debtor(s)                                                                              §

                                               TRUSTEE'S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                   1. A petition under Chapter 7 of the United States Bankruptcy Code
           was filed on March 16, 2018. The undersigned trustee was appointed on March 17, 2018.

                     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                    3. All scheduled and known assets of the estate have been reduced to cash, released to
           the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
           pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
           disposition of all property of the estate is attached as Exhibit A.
                     4. The trustee realized the gross receipts of                      $                10,139.00

                                        Funds were disbursed in the following amounts:
                                        Payments made under an
                                          interim distribution                                                  0.00
                                        Administrative expenses                                                 0.00
                                        Bank service fees                                                      20.00
                                        Other payments to creditors                                             0.00
                                        Non-estate funds paid to 3rd Parties                                    0.00
                                        Exemptions paid to the debtor                                          0.00
                                        Other payments to the debtor                                       6,898.00
                                 Leaving a balance on hand of 1                         $                  3,221.00
           The remaining funds are available for distribution.




                  1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

          UST Form 101-7-TFR (05/1/2011)


       Case 4:18-bk-02601-BMW                      Doc 42         Filed 05/13/19            Entered 05/13/19 13:59:30        Desc
                                                                    Page 1 of 7
               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.

               6. The deadline for filing non-governmental claims in this case was 10/25/2018
       and the deadline for filing governmental claims was 10/25/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $810.25. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $810.25, for a total compensation of $810.25.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $60.66, for total expenses of
              2
       $60.66.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 04/23/2019                    By: /s/Gayle E. Mills
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)


   Case 4:18-bk-02601-BMW                       Doc 42        Filed 05/13/19            Entered 05/13/19 13:59:30   Desc
                                                                Page 2 of 7
                                                                                                                                                                              Exhibit A


                                                                                   Form 1                                                                                     Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 4:18-bk-02601-BMW                                                             Trustee:         (240310)       Gayle E. Mills
Case Name:        REED, TRISHA                                                             Filed (f) or Converted (c): 03/16/18 (f)
                                                                                           §341(a) Meeting Date:           05/04/18
Period Ending: 04/23/19                                                                    Claims Bar Date:                10/25/18

                                1                                          2                           3                            4             5                       6

                    Asset Description                                 Petition/              Estimated Net Value            Property          Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled         (Value Determined By Trustee,      Abandoned          Received by      Administered (FA)/
                                                                       Values              Less Liens, Exemptions,         OA=§554(a)          the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                Remaining Assets

 1       EXEMPT HOUSEHOLD GOODS & FURNISHINGS                              1,200.00                            0.00                                    0.00                       FA

 2       ELECTRONICS                                                           200.00                          0.00                                    0.00                       FA

 3       CLOTHING                                                              300.00                          0.00                                    0.00                       FA

 4       Preference / Garnished funds (u)                                        0.00                      1,377.00                                1,377.00                       FA
          Debtor to reimburse Estate for preference paid to her
         mother in Canada.

 5       2018 Tax refunds (u)                                                    0.00                      1,864.00                                8,762.00                       FA
          2018 Fed refund (less Debtor's share and she
         keeps AZ)

 5       Assets      Totals (Excluding unknown values)                     $1,700.00                    $3,241.00                                $10,139.00                    $0.00



     Major Activities Affecting Case Closing:

                  01/16/19: 2018 Tax instruction letter returned by USPS (bad addy).
                  12/31/18: Insider preference recovered; keeping open for 2018 tax refunds
                  08/03/18: Debtor appeared and brought m.o. for the $1377 due BK. / Keep open for 2018 tax refunds
                  07/06/18: Debtor appeared at MOC and testified that she repaid her mother $2000 (Canadian) from her refunds. Must repay as preference. Also, provide proof of
                  interest rate on new vehicle. Cont. to 8/3 and can waive appearance if cooperative. Also, 2018 tax refund case.

     Initial Projected Date Of Final Report (TFR):       August 25, 2019                      Current Projected Date Of Final Report (TFR):     April 23, 2019 (Actual)




              Case 4:18-bk-02601-BMW                                Doc 42              Filed 05/13/19                              Printed:
                                                                                                                      Entered 05/13/19       04/23/2019 10:20 AM
                                                                                                                                          13:59:30               V.14.50
                                                                                                                                                              Desc
                                                                                          Page 3 of 7
                                                                                                                                                                                Exhibit B


                                                                              Form 2                                                                                             Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         4:18-bk-02601-BMW                                                            Trustee:              Gayle E. Mills (240310)
Case Name:           REED, TRISHA                                                                 Bank Name:            Rabobank, N.A.
                                                                                                  Account:              ******2366 - Checking Account
Taxpayer ID #:       **-***0877                                                                   Blanket Bond:         $25,304,895.00 (per case limit)
Period Ending: 04/23/19                                                                           Separate Bond: N/A

   1             2                          3                                   4                                                   5                     6                 7

 Trans.    {Ref #} /                                                                                                            Receipts          Disbursements          Checking
  Date     Check #            Paid To / Received From           Description of Transaction                     T-Code              $                    $             Account Balance
08/06/18       {4}         Trisha Reed                  repayment of insider preference                      1241-000                   427.00                                   427.00
08/06/18       {4}         Trisha Reed                  repayment of insider preference                      1241-000                   950.00                                  1,377.00
08/31/18                   Rabobank, N.A.               Bank and Technology Services Fee                     2600-000                                         10.00             1,367.00
09/28/18                   Rabobank, N.A.               Bank and Technology Services Fee                     2600-000                                          5.00             1,362.00
10/31/18                   Rabobank, N.A.               Bank and Technology Services Fee                     2600-000                                          5.00             1,357.00
03/14/19       {5}         UNITED STATES TREASURY       2018 FED refund                                      1224-000                8,762.00                                10,119.00
03/18/19     101           TRISHA REED                  Debtor's share of tax refunds                        8500-002                                      6,898.00             3,221.00
                           13695 SIDONIE AVE
                           WARREN, MI 48089

                                                                             ACCOUNT TOTALS                                         10,139.00              6,918.00          $3,221.00
                                                                                        Less: Bank Transfers                              0.00                 0.00
                                                                             Subtotal                                               10,139.00              6,918.00
                                                                                        Less: Payments to Debtors                                              0.00
                                                                             NET Receipts / Disbursements                          $10,139.00             $6,918.00



                                                                                                                                       Net              Net                  Account
                                                                             TOTAL - ALL ACCOUNTS                                    Receipts      Disbursements             Balances

                                                                             Checking # ******2366                                  10,139.00              6,918.00             3,221.00

                                                                                                                                   $10,139.00             $6,918.00          $3,221.00




                 Case
{} Asset reference(s)        4:18-bk-02601-BMW                Doc 42           Filed 05/13/19                    Entered 05/13/19    13:59:30
                                                                                                                               Printed: 04/23/2019 10:20 Desc
                                                                                                                                                         AM V.14.50
                                                                                 Page 4 of 7
                                    TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

              Case No.: 4:18-bk-02601-BMW
              Case Name: REED, TRISHA
              Trustee Name: Gayle E. Mills
                                                 Balance on hand:                          $             3,221.00
               Claims of secured creditors will be paid as follows:

 Claim         Claimant                               Claim Allowed Amount Interim Payments              Proposed
 No.                                                Asserted       of Claim          to Date             Payment
                                                       None
                                                 Total to be paid to secured creditors:    $                 0.00
                                                 Remaining balance:                        $             3,221.00

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                             Total Requested Interim Payments          Proposed
                                                                                        to Date         Payment
Trustee, Fees - Gayle E. Mills                                           810.25                0.00           810.25
Trustee, Expenses - Gayle E. Mills                                        60.66                0.00            60.66
                             Total to be paid for chapter 7 administration expenses:       $               870.91
                             Remaining balance:                                            $             2,350.09

                Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                             Total Requested Interim Payments          Proposed
                                                                                        to Date         Payment
                                                       None
                             Total to be paid for prior chapter administrative expenses:   $                 0.00
                             Remaining balance:                                            $             2,350.09

              In addition to the expenses of administration listed above as may be allowed by the
         Court, priority claims totaling $0.00 must be paid in advance of any dividend to
         general (unsecured) creditors.
               Allowed priority claims are:
 Claim         Claimant                                       Allowed Amount Interim Payments            Proposed
 No                                                                  of Claim          to Date           Payment
                                                       None
                                                 Total to be paid for priority claims:     $                 0.00
                                                 Remaining balance:                        $             2,350.09
               The actual distribution to wage claimants included above, if any, will be the proposed
         payment less applicable withholding taxes (which will be remitted to the appropriate taxing
         authorities).

   UST Form 101-7-TFR (05/1/2011)
      Case 4:18-bk-02601-BMW               Doc 42      Filed 05/13/19      Entered 05/13/19 13:59:30            Desc
                                                         Page 5 of 7
            Timely claims of general (unsecured) creditors totaling $ 8,344.19 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 28.2 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            HLS of Nevada LLC                                       7,359.59                 0.00       2,072.79
  2            LVNV Funding LLC asgne of NCOP                              0.00                 0.00              0.00
               Nevada Holdings Inc
  3            LVNV Funding LLC asgne of OSI Funding                       0.00                 0.00              0.00
               LLC
  4            Portfolio Recovery Associates LLC                         406.73                 0.00         114.55
  5            Portfolio Recovery Associates LLC                         577.87                 0.00         162.75
                             Total to be paid for timely general unsecured claims:          $            2,350.09
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
      Case 4:18-bk-02601-BMW               Doc 42      Filed 05/13/19       Entered 05/13/19 13:59:30             Desc
                                                         Page 6 of 7
             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments          Proposed
No                                                                   of Claim          to Date         Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
    Case 4:18-bk-02601-BMW                Doc 42      Filed 05/13/19      Entered 05/13/19 13:59:30              Desc
                                                        Page 7 of 7
